         Case 4:20-cv-00339 Document 15 Filed on 03/27/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                      March 27, 2020
                              IN THE UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

DEBRA. WILLIAMS,                                         §
    Plaintiff,                                           §
                                                         §
v.                                                       §       CIVIL ACTION NO. H-20-339
                                                         §
MIDFIRST BANK,                                           §
                                                         §
            Defendants.                                  §
                                                         §

                                   CONDITIONAL ORDER OF DISMISSAL

            Having been advised that a settlement has been reached between Plaintiff and

Defendants, the Court DISMISSES this case without prejudice to reinstatement of

Plaintiff’s claims, if any party represents to the Court on or before April 27, 2020, that

the settlement could not be completely documented.

            SIGNED at Houston, Texas, this 27th day of March, 2010.




                                                                 NAN Y F. ATLAS
                                                        SENIOR UNI   STATES DISTRICT JUDGE




P:\FMORDERS\ConditionalDismissalOrder.wpd 200327.0942
